DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totani et al. (US 20170237935 A1).

As per claim 1, Totani discloses
a frame having conductivity ([0046], The frame may be made of magnesium alloy.); 
an optical component supported by the frame ([0112], The light guides for the HMD would be supported by a frame.); 
a cable shielded by a sealing member ([0112-0113], The harness HP has cables that are sealed by copper foil tape.); and 
an interposing structure configured to interpose the cable between the frame and the optical component ([0112-0113], See Figs. 5 and 19, The harness HP would be disposed between the frame 102 and light guide devices 20. A structure would exist to interpose the harness between the frame and light guide devices.), wherein 
the interposing structure holds a conducting region of the frame and the sealing member in a state where the conducting region of the frame and the sealing member are electrically coupled ([0112-0113], The copper foil tape in contact with the frame can be electrically coupled.).  

As per claim 2, claim 1 is incorporated and Totani discloses
the sealing member includes either a conductive cloth or a shielding film having conductivity ([0112-0113], The copper foil tape.).  

As per claim 3, claim 1 is incorporated and Totani discloses
the sealing member is electrically coupled to a metal component of the frame ([0112-0113], The copper foil tape in contact with the frame can be electrically coupled.).  

As per claim 4, claim 1 is incorporated and Totani discloses
the conducting region is formed along the cable ([0112-0113], The cables would be along the inside of the frame.).  

As per claim 5, claim 1 is incorporated and Totani discloses
the optical component includes a first display unit and a second display unit configured to display images respectively to a left eye and a right eye, and the cable extends from the first display unit to the second display unit and is coupled to either the first display unit or the second display unit ([0112-0113], The display devices 100A and 100B are connected by the cables that make up the harness.).

As per claim 11, Totani discloses
a display unit ([0044]);  54 
a frame having conductivity and configured to support the display unit ([0044-0046], The frame supports the display and may be made of magnesium alloy.); and 
a flexible substrate disposed between the display unit and the frame, wherein the flexible substrate includes a gasket electrically coupled to a conducting region of the frame ([0063, 0112-0113], The flexible printed circuit FPC between the display and the frame would have a connector in-between the FPC a cable with the copper foil tape and frame.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani et al. in view of Miyao et al. (US 20170184862 A1).

As per claim 6, claim 5 is incorporated and Totani discloses a cable between the first display unit and second display unit ([0112-0113], See Fig. 19), but fails to disclose the frame includes a claw portion configured to hook and fix the52 cable at a position between the first display unit and the second display unit.
However, Miyao discloses the frame includes a claw portion configured to hook and fix the52 cable at a position between the first display unit and the second display unit ([0056-0058], The screwing portions and fixing portion form the claw like portion.). Totani in view of Miyao are analogous art pertaining to HMD. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the cables of Totani fixed into the frame. The cables would be supported from moving and potentially causing damage.

 the interposing structure is a screwing structure configured to screw and fix the optical component to the frame.  
	However, Miyao discloses the interposing structure is a screwing structure configured to screw and fix the optical component to the frame ([0039, 0057], See Fig. 7, The frame has a center portion 102a with a center supporting portion MP. The light guide is fixed to MP with at least a screwing and fixing portion.). Totani in view of Miyao are analogous art pertaining to HMD. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have screwed and fixed the light guide to the frame of the HMD. The screwing and fixing structure would support the solid placement of the light guide and prevent movement.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani et al..

As per claim 8, Totani discloses
a display unit ([0044]); 
a frame having conductivity and configured to support the display unit ([0046], The frame may be made of magnesium alloy.); and 
a cable disposed between the display unit and the frame, wherein the cable is shielded by a shield ([0112-0113], See Figs. 5 and 19, The harness HP would be , and 
a conducting region that is exposed, the frame being electrically coupled to the shield in the conducting region ([0112-0113], See Fig. 5 and 19, The copper foil tape in contact with the frame can be electrically coupled.), but fails to disclose the frame includes a non-conducting region that is covered with a coating.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have portions of the frame covered with an insulating coating. The insulating coating would protect the user from electrically conducting with the HMD and then would protect the user from harm.

As per claim 9, claim 8 is incorporated and Totani discloses
the display unit includes a first display unit and a second display unit configured to display images respectively to a left eye and a right eye and the cable extends from the first display unit to the second display unit and is coupled to either the first display unit or the second display unit ([0112-0113], The display devices 100A and 100B are connected by the cables that make up the harness.).  

As per claim 10, claim 9 is incorporated and Totani discloses
an interposing structure configured to interpose the cable between the frame and the display unit, wherein the interposing structure holds the conducting region of the frame and the shield in a state where the conducting region of the frame and the shield are electrically coupled ([0112-0113], See Figs. 5 .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624